DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2 recites “MD” in both lines 3 and 5, without previously defining in the claims what is being referred to as “MD”. For enhanced clarity, the examiner suggests that the recitation in line 3 be changed from “MD” to “machine direction (MD)”.
Claim 2 recites “GL” in line 4, without previously defining in the claims what is being referred to as “GL”. For enhanced clarity, the examiner suggests that the recitation in line 4 be changed from “GL” to “gage length (GL)”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 20110027660A1).
Regarding Claim 1, Takeda discloses a nonaqueous electrolyte secondary battery separator comprising a polyolefin porous film with a thickness of between 1 µm and 50 µm [0025, 0047-0048]. Takeda further discloses that the machine direction (MD) elongation at break of the polyolefin film may be between 10% and 150%, and that the puncture strength of the film is preferably 3 N to 7 N (~102 gf to ~714 gf) [0050, 0052]. Takeda further discloses that puncture strength tests were performed using a needle with a radius of curvature of 0.5 mm, a puncture rate of 2 mm/sec [0134].
Takeda is deficient in explicitly disclosing that the polyolefin porous film does not break in a puncture test in which a pin having a diameter of 1 mm and tip radius of 0.5R is thrust into the polyolefin porous film at a speed of 1 mm/s to a depth of 2.5 mm, where breaking of the polyolefin porous film refers to the occurrence of a point at which stress in the polyolefin porous film, which increases simultaneously with commencement of the puncture test, decreases by not less than 200 gf.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). However, as the nonaqueous electrolyte secondary battery separator of Takeda is comprised of a polyolefin porous film which may have a thickness of between 10 µm and 12 µm (subset of 1 µm and 50 µm) and which may exhibit an MD elongation ratio of between 10% and 150%, which is consistent with Examples 1-3 of the instant specification shown to pass the puncture test (Table 2), the skilled artisan would appreciate that the above limitation would inherently be met. Thus, all of the limitations of Claim 1 are met. 
NOTE: this is a 103-type rejection because of overlapping ranges. 
Regarding Claim 2, Takeda discloses that the polyolefin porous film has a MD breaking elongation ratio of between 10% and 150% [0052], wherein the MD breaking elongation ratio being measured by a method in conformance with the JIS K7127 standard [0135-0136]. Thus, all of the limitations of Claim 2 are met.
Regarding Claim 5, Takeda discloses a nonaqueous electrolyte secondary battery member comprising: a positive electrode; a nonaqueous electrolyte secondary battery separator according to Claim 1; and a negative electrode, the positive electrode, the nonaqueous electrolyte secondary battery separator, and the negative electrode being arranged in this order [0092-0093, 0150]. Thus, all of the limitations of Claim 5 are met.
Regarding Claim 6, Takeda discloses a nonaqueous electrolyte secondary battery member comprising a nonaqueous electrolyte secondary battery separator according to Claim 1 [0092-0093, 0150]. Thus, all of the limitations of Claim 6 are met. 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 20110027660A1) as applied to Claim 1 above, and further in view of Fujikawa et al. (US 20070190407A1). 
In Regards to Claim 3 (Dependent Upon Claim 1):
	Takeda discloses the nonaqueous electrolyte secondary battery separator of Claim 1 as set forth above.
Takeda is deficient in disclosing that the nonaqueous electrolyte secondary battery separator further comprises an insulating porous layer including one or more types of resin selected from the group consisting of polyolefins, (meth)acrylate-based resins, fluorine-containing resins, polyamide-based resins, polyester-based resins, and water- soluble polymers.
Fujikawa discloses a nonaqueous electrolyte secondary battery separator (17, Figure 1) comprising a polyolefin porous film (microporous polyethylene film) (Figure 1, [0014, 0044]). Fujikawa further discloses that the polyolefin porous film (microporous polyethylene film) may have a thickness of 15 µm [0056]. Fujikawa further discloses that the nonaqueous electrolyte secondary battery separator (17, Figure 1) may further comprise an insulating porous layer (porous heat resistant layer, 18) which is comprised of a heat resistant resin such as aramid (aromatic polyamide) (Figure 1, [0025-0028]). Fujikawa teaches that the insulating porous layer (porous heat resistant layer, 18) serves to prevent a shorted area from enlarging in the event of an internal short-circuit [0014].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the nonaqueous electrolyte secondary battery separator of Takeda to include an insulating porous layer comprised of aramid (aromatic polyamide), as it is known in the art to include such a layer on a polyolefin film to be used as a separator in a nonaqueous electrolyte secondary battery, as the layer serves to prevent the expansion of a shorted area in the event of a short-circuited battery, as taught by Fujikawa. By doing so, all of the limitations of Claim 3 are met.
In Regards to Claim 4 (Dependent Upon Claim 3):
	Takeda as modified by Fujikawa discloses the nonaqueous electrolyte secondary battery separator of Claim 3 as set forth above. As detailed above, Fujikawa discloses that the insulating porous layer (porous heat resistant layer, 18) is comprised of a heat resistant resin which may be aramid (aromatic polyamide) (Figure 1, [0025-0028]). Thus, all of the limitations of Claim 4 are met.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maeda et al. (US 20190044182A1) discloses a nonaqueous secondary battery comprising a separator which may be comprised of a laminate of a polyolefin film having an aramid layer disposed thereon, and wherein the separator thickness is between 5 µm and 50 µm (Figure 2, [0060, 0079-0080]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724